Citation Nr: 0407233	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of fractures of the shafts of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1948, and from May 1948 to May 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


   REMAND

The Board notes at the outset that, at the veteran's November 
2003 Board hearing, the issue of entitlement to service 
connection for right knee disability as secondary to service-
connected disability of the right leg was raised.  Because 
the grant of service connection and the assignment of 
disability ratings for the right knee could affect the 
determination of the rating for the veteran's service-
connected residuals of fractures of the right tibia and 
fibula, the raised issue is inextricably intertwined with the 
increased rating issue currently in appellate status.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).

The Court has held that the Board's referral or remand of an 
issue that is inextricably intertwined with the issue being 
decided prevents the Board decision from becoming final as to 
that issue.  See Perry v. West, 12 Vet. App. 365, 368; see 
also Meeks v. Brown, 5 Vet. App. 284, 287 (1993) [if 
development of an intertwined issue is still being 
undertaken, a Board decision does not become final]. The 
matter of service connection for a right knee disability, to 
include as secondary to service-connected residuals of 
fractures of the right tibia and fibula, is referred to the 
RO for all appropriate action necessary for adjudication of 
the claim.

The Board further notes that the veteran, through his 
representative, has requested a new VA examination of the 
right leg on two bases.  First, his prior VA examination was 
conducted in February 2002, over two years ago, and he 
contends, in essence, that the veteran's right leg disability 
has increased in severity since that time.  Second, the prior 
examination was conducted by a specialist in Internal 
Medicine; it is asserted that the veteran's residuals of 
fractures of the shafts of the right tibia and fibula present 
a sufficiently complex disability picture to warrant 
examination by an orthopedic specialist.  The Board agrees 
with the latter contention, particularly given the 
intertwined issue noted above.  Under these circumstances, 
the Board finds that a more current examination by a 
specialist in orthopedics is warranted.  See 38 U.S.C.A. 
§ 5103A(d).  

Since the Board has determined that a new VA examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Finally, more than incidental compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)), has not been achieved.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied 
with regard to the claims for service 
connection for a right knee disability, 
to include as secondary to service-
connected residuals of fractures of the 
right tibia and fibula, and a rating in 
excess of 10 percent for residuals of 
fractures of the right tibia and fibula.  
See also 38 C.F.R. § 3.159 (2003).  The 
RO's attention is directed to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims for service connection for a 
right knee disability, to include as 
secondary to service-connected residuals 
of fractures of the right tibia and 
fibula, and a rating in excess of 10 
percent for residuals of fractures of the 
shafts of the right fibula and tibia of 
the impact of the notification 
requirements on the claims.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
specializing in orthopedic medicine for 
the purpose of determining the current 
severity of his service-connected 
residuals of fractures of the shafts of 
the right fibula and tibia and the nature, 
extent and etiology of any disability of 
the right knee that may be present.

The examiner should perform full range of 
motion studies of the right knee and 
ankle, and comment on (a) whether it is 
at least as likely as not (50 percent or 
more likelihood) that any limitation of 
motion of either joint that is found is 
due to the original in-service injury or 
otherwise related to fractures of the 
right tibia and fibula; the examiner 
should specifically opine whether it is 
at least as likely as not (whether there 
is a 50 percent or greater probability) 
that the veteran's current disability of 
the right knee was caused or aggravated 
(worsening of underlying condition beyond 
its natural progression versus temporary 
flare-ups of symptoms) by his residuals 
of in-service fractures of the shafts of 
the right tibia and fibula, to include 
any altered gait resulting from such 
fractures; and (b) note any additional 
functional limitations of the right 
ankle, leg, and knee, caused by pain, 
flare-ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should 
be expressed as limitation of motion of 
the ankle or knee, as appropriate.  
Specifically, after determining the range 
of motion of the right ankle and right 
knee, the examiner should opine whether 
it is at least as likely as not that 
there is any additional functional loss 
(i.e., additional loss of motion) due to 
pain or flare-ups of pain supported by 
adequate objective findings, or 
additional limitation of motion due to 
weakness on movement, excess 
fatigability, or incoordination.  

The Board further notes that in December 
2002 records of treatment of the veteran, 
the treating physician noted the veteran 
to have "moderate pronation, early heel 
off right foot", with a diagnosis of 
equinus of the right ankle, as well as 
some objectively ascertained disability of 
the feet.  
To the extent possible, the examiner 
should distinguish functional impairment 
due to the veteran's service-connected 
residuals of fractures of the right tibia 
and fibula from any additional disability 
not linked to the right leg fractures 
that may be present.  If no such 
distinction can be made without resort to 
speculation, the examiner should so 
state.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should adjudicate the 
intertwined issue of service connection 
for a right knee disability, to include 
as secondary to service-connected 
residuals of fractures of the right tibia 
and fibula, and readjudicate the issue of 
entitlement to a rating in excess of 10 
percent for residuals of fractures of 
shafts of the right fibula and tibia.

5.  If the intertwined issue is not 
granted, the RO must issue a Statement of 
the Case (SOC), which reflects 
consideration of all of the relevant law 
and regulations and evidence in the 
claims file, and provide the veteran with 
an opportunity to perfect his appeal of 
this issue.  If the increased rating 
claim is not granted to the veteran's 
satisfaction, the RO must issue a 
Supplemental Statement of the Case 
(SSOC), which should contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
May 2003 SOC.  A reasonable period of 
time for a response to the SSOC should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




